DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment filed on January 4, 2022 has been entered.  Claims 1, 3, 5, 10 and 12-13 have been amended.  Claims 2, 11 and 16 have been canceled.  Claims 1, 3-10, 12-15 and 17-20 are pending in this application.  

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3, 10, 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2011/0102325) in view of Ho et al. (US 2011/0249423), and further in view of Abe et al. (US 3,974,332). 

a semi-transparent layer ([0042], e.g., a semi-transparent mirror 9);
	a touch sensor pattern located at a side of the semi-transparent layer (e.g., a translucent touch panel 2 is located at a side of the semi-transparent mirror 9); and
	an ink layer located at a side of the touch sensor pattern away from the semi- transparent layer ([0040], [0048], e.g., an ink layer 3 is located at a side of the touch panel 2), 
	wherein the ink layer comprises: 
a second color layer located at the side of the touch sensor pattern away from the semi- transparent layer, the second color layer being an integral piece of layer which is continuous in an entire layer ([0047], e.g., a second color layer 3 is located at a side of the touch panel 2 and is an integral piece of layer which is continuous in an entire layer), 
wherein the second color layer is formed of bright ink ([0047], [0063], e.g., the ink layer 3 can be a positive symbol printing film in which the symbols 3a is printed in a bright color).
Sato does not disclose wherein the ink layer comprises:
a first color layer located at the side of the touch sensor pattern away from the semi- transparent layer, and having perforated patterns; and
the second color layer located at a side of the first color layer away from the semi- transparent layer, 
wherein the first color layer is formed of dark ink.
However, Ho discloses a lighting keyboard (Figs. 1, 2A, 2B and 3; [0018], e.g., keyboard 100) comprising: 

wherein the first color layer is formed of dark ink ([0023], e.g., the first color layer 131 includes black ink).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Ho in the invention of Sato for including a first color layer located at a side of a touch sensor pattern away from a semi-transparent layer so that the first color layer can provide a light shielding effect to prevent the light from emitting from the position other than a key (see [0023] of Ho).
Sato in view of Ho does not disclose wherein the first color layer is disposed between the touch sensor pattern and the second color layer.  
However, Abe discloses a touch keyboard (Fig. 3; col. 2, lines 30-34, e.g., a touch pad used as a keyboard) comprising: a shielding layer having perforated patterns (col. 3, lines 44-65, e.g., a shield layer 13 having apertures 13a corresponding to an area of respective segments 2); and an insulating layer with a plurality of key regions (col. 3, lines 65-68, col. 4, lines 1-14, e.g., key regions 2 are marked on the outer surface of an insulating layer 12), wherein the shielding layer is disposed between a surface insulating sheet and the insulating layer (Fig. 4, e.g., the shield layer 13 is disposed between the surface insulating sheet 14 and the upper insulating layer 12) so as to define a boundary between the key regions (col. 3, lines 45-51). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Abe in the invention of Sato in view of Ho for interposing a first color layer between a touch sensor pattern and a second color layer so as to define a boundary between key regions marked on a surface of the second color layer.    

Sato in view of Ho and Abe does not specifically disclose wherein the second color layer is formed from one of white ink or yellow ink
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Sato in view of Ho and Abe for forming a white ink layer as a second color layer so that it is possible to form contrast with the black ink layer and to increase the light usage, thereby improving visibility and outer appearance of a keyboard device. 

	Regarding claim 10, Sato discloses a method for manufacturing a touch keyboard (Figs 1- 3; [0040], e.g., a method for manufacturing a touch keyboard), comprising following steps:
	forming a semi-transparent layer ((0042], e.g., forming a semi-transparent mirror 9);
	forming a touch sensor pattern at a side of the semi-transparent layer (e.g., a translucent touch panel 2 is formed at a side of the semi-transparent mirror 9);
	forming an ink layer at a side of the touch sensor pattern away from the semi- transparent layer ([0040], [0048], e.g., an ink layer 3 is formed at a side of the touch panel 2), 
	wherein the step of forming the ink layer further comprises:
	

	wherein the second color layer is formed of bright ink ([0047], [0063], e.g., the ink layer 3 can be a positive symbol printing film in which the symbols 3a is printed in a bright color).
	Sato does not disclose the step of forming the ink layer further comprises:
	forming a first color layer at the side of the touch sensor pattern away from the semi- transparent layer; and
	forming the second color layer at a side of the first color layer, 
	wherein the first color layer is formed of dark ink.
	However, Ho discloses a method for manufacturing a keyboard (Figs. 1, 2A, 2B and 3; [0018], e.g., keyboard 100) wherein a step of forming an ink layer ([0020], e.g., an ink layer 130) comprising:
	forming a first color layer ([0020], [0023], e.g., a first color layer 131 has several first openings 131a), 
	wherein the first color layer is formed of dark ink ([0023], e.g., the first color layer 131 includes black ink), and the first color layer has perforated pattern (see [0023]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Ho in the invention of Sato for forming a first color layer located at a side of a touch sensor pattern away from a semi-transparent layer so that the first color layer can provide a light shielding effect to prevent the light from emitting from the position other than a key (see [0023] of Ho).

	However, Abe discloses a touch keyboard (Fig. 3; col. 2, lines 30-34, e.g., a touch pad used as a keyboard) comprising: a shielding layer having perforated patterns (col. 3, lines 44-65, e.g., a shield layer 13 having apertures 13a corresponding to an area of respective segments 2); and an insulating layer with a plurality of key regions (col. 3, lines 65-68, col. 4, lines 1-14, e.g., key regions 2 are marked on the outer surface of an insulating layer 12), wherein the shielding layer is disposed between a surface insulating sheet and the insulating layer (Fig. 4, e.g., the shield layer 13 is disposed between the surface insulating sheet 14 and the upper insulating layer 12) so as to define a boundary between the key regions (col. 3, lines 45-51). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Abe in the invention of Sato in view of Ho for interposing a first color layer between a touch sensor pattern and a second color layer so as to define a boundary between key regions marked on a surface of the second color layer.    

	Regarding claim 13, Sato further discloses the method according to claim 11, further comprising: attaching a light guide plate to a display area at a side of the second color layer away from the semi-transparent layer (Fig. 3; [0049], e.g., a backlight device 4 comprises a light guide plate which is attached to a display area at a side of the second color layer 3).




	Regarding claim 17, Sato further discloses a mobile terminal comprising the touch keyboard according to claim 3 ([0066], Figs 4 and 5; e.g., a remote controller for television or a desk calculator).

6. 	Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2011/0102325) in view of Ho et al. (US 2011/0249423) and Abe et al. (US 3,974,332), and further in view of Woolley (US 2003/0016211).
	Regarding claim 4, Sato further discloses the touch keyboard according to claim 1, further comprising a cover plate which is located at a side of the semi-transparent layer away from the touch sensor pattern (Fig. 3; [0042], e.g., a cover plate 8), wherein the cover plate is formed of translucent materials (e.g., the translucent panel 8 is made of either a transparent acrylic sheet or a transparent polycarbonate sheet).
	Sato in view of Ho and Abe does not disclose wherein the cover plate is made of glass, and a surface of the cover plate away from the semi-transparent layer is frosted.
	However, Woolley discloses a cover plate formed of glass, wherein a surface of the cover plate is frosted (Figs 1-4; [0047], e.g., a surface of a cover glass 31 is frosted).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Woolley in the invention of Sato in view of Ho and Abe for using a glass cover plate instead of a translucent panel and frosting a surface of the glass 

	Regarding claim 18, Sato further discloses a mobile terminal comprising the touch keyboard according to claim 4 ([0066], Figs 4 and 5; e.g., a remote controller for television or a desk calculator).

7. 	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2011/0102325) in view of Ho et al. (US 2011/0249423) and Abe et al. (US 3,974,332), and further in view of Rodriguez et al. (US 2017/0139506).
	Regarding claim 5, Sato in view of Ho and Abe does not disclose the touch keyboard according to claim 1, wherein the semi-transparent layer is formed of semi-transparent ink.
	However, Rodriguez discloses a semi-transparent area formed of a semi-transparent ink layer in which the semi-transparent ink layer is formed by mixing opaque ink with transparent ink (see [0034]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Rodriguez in the invention of Sato in view of Ho and Abe for providing a semi-transparent ink layer so that the semi-transparent ink layer can provide a "hidden until lit” effect.

	Regarding claim 6, Rodriguez further discloses wherein the semi-transparent layer is formed of opaque ink ([0034], e.g., mixing opaque ink with transparent ink).
.

8.	Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2011/0102325) in view of Ho et al. (US 2011/0249423) and Abe et al. (US 3,974,332), and further in view of CHERIF et al. (US 2016/0124548).
	Regarding claim 7, Sato in view of Ho and Abe does not specifically disclose the touch keyboard according to claim 1, wherein a thickness of the semi-transparent layer is 2-5 microns.
	However, CHERIF discloses a touch input device wherein a thickness of a hard dielectric layer is 2 microns (see Fig. 3; [0048], e.g., a hard dielectric layer 310 is 2 microns).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of CHERIF in the invention of Sato, Ho and Abe for providing a semi-transparent layer which is 2 microns in thickness so that it can protect the underlying touch sensor electrodes.

	Regarding claim 19, Sato further discloses a mobile terminal comprising the touch keyboard according to claim 7 ([0066], Figs 4 and 5; e.g., a remote controller for television or a desk calculator).

s 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2011/0102325) in view of Ho et al. (US 2011/0249423) and Abe et al. (US 3,974,332), and further in view of Kamata et al. (US 2016/0202764).
	Regarding claim 8, Sato further discloses the touch keyboard according to claim 1, further comprising a linear motor for providing vibration feedback when the touch keyboard is input ([0026]-[0027], [0053], [0063], e.g., a vibration motor).
	Sato in view of Ho Abe does not specifically disclose wherein the motor is a linear motor, the linear motor being located in non-key area (s) of the touch keyboard.
	However, Kamata discloses a touch screen device (Figs 2-3; [0033]-[0034], e.g., a touch screen device 100) comprising: a linear motor (e.g., a Linear Resonant Actuator (LRA) 180) for providing vibrating feedback when the touch screen is input, the linear motor being located in a non-display area of the touch screen device (Fig. 3; [0047], [0052]-[0053], e.g., the LRA 180 is located in a non-display area adjacent to a display panel 160).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kamata in the invention of Sato in view of Ho and Abe for forming a linear actuator in non-key area (s) of a touch keyboard device thus no portion of key-areas is obscured by the linear actuator.

	Regarding claim 20, Sato further discloses a mobile terminal comprising the touch keyboard according to claim 8 ([0066], Figs 4 and 5; e.g., a remote controller for television or a desk calculator).

9 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2011/0102325) in view of Ho et al. (US 2011/0249423), Abe et al. (US 3,974,332) and Kamata et al. (US 2016/0202764), and further in view of Yahata et al. (US 2019/0286238).
	Regarding claim 9, Sato further discloses the touch keyboard according to claim 8, further comprising a light guide plate (Fig. 3; [0049], e.g., a backlight device 4 comprises a light guide plate) located at a side of the second color layer away from the semi-transparent layer (Fig. 3; [0049], e.g., the backlight device 4 is located as a side of the second color layer 3). Kamata further discloses the touch screen device wherein a display device is arranged in a same layer as the linear motor (Fig. 3, e.g., the display device 160, the linear motor 180).
	Sato in view of Ho, Abe and Kamata does not specifically disclose wherein the light guide plate is arranged in a same layer as the linear motor.
	However, Yahata discloses a touch display device wherein a backlight device is arranged in a same layer as a vibration motor (Figs 19-20; [0120]-[0121], [0129], e.g., a backlight device 122 is arranged in a same layer as a vibration motor 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Yahata in the invention of Sato in view of Ho, Abe and Kamata for arranging a light guide plate in a same layer as a linear motor because the linear motor can be arranged at various positions which can provide vibration feedback for touch input.

11. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2011/0102325) in view of Ho et al. (US 2011/0249423) and Abe et al. (US 3,974,332), and further in view of Woolley (US 2003/0016211).
Regarding claim 12, Sato further discloses the method according to claim 11, wherein before the step of forming the semi-transparent layer, the method further comprises: providing a cover plate, wherein one side of the cover plate is used for forming the semi- transparent layer (Figs 2-3; [0042], e.g., adhering the semi-transparent layer 9 to a cover plate 8).
	Sato in view of Ho and Abe does not disclose frosting the other side of the cover plate away from the semi- transparent layer.
	However, Woolley discloses frosting a surface of a glass cover plate (Figs 1-4; [0047], e.g., a surface of a cover glass 31 is frosted).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Woolley in the invention of Sato in view of Ho and Abe for using a glass cover plate instead of a translucent panel and frosting a surface of the glass cover plate so that the fronted surface is comfortable to a touch by reducing the friction between the finger and the glass surface.

12.	 Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2011/0102325) in view of Ho et al. (US 2011/0249423) and Abe et al. (US 3,974,332), and further in view of Kamata et al. (US 2016/0202764).
	Regarding claim 14, Sato further discloses the method according to claim 13, further comprising: arranging a vibration motor to provide vibration feedback when the touch keyboard is input (see [0053], [0063]).
	Sato in view of Ho and Abe does not disclose arranging a linear motor at a non-key area located at a side of the second color layer away from the semi-transparent layer.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kamata in the invention of Sato in view of Ho and Abe for arranging a linear actuator in non-key area (s) of a touch keyboard device thus no portion of key- areas is obscured by the linear actuator.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG ZHOU/Primary Examiner, Art Unit 2623